DETAILED ACTION
	This non-final rejection is responsive to communication filed March 11, 2021.  Claims 1-8 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 20140154971 A1).

With respect to claim 1, Tanaka teaches a gateway device comprising: 
a controller and a storage (Fig. 2), 
wherein the controller includes 
an ID acquisitor configured to acquire a data ID (data type OR data identification) associated with data to be received from an in-vehicle network (Figs. 3 and 5; paragraphs 54 and 65), and 
a decider configured to derive a plurality of indices from the data ID, specify a reference destination in a reference table stored in the storage based on a plurality of derived indices (paragraphs 53 and 65), and decide a processing content related to data associated with the data ID based on information stored in a specified reference destination (using destination table to specify storage destination OR using reference table to determine storage destination based on type) (paragraphs 68-70 and 75).

With respect to claim 2, Tanaka teaches the gateway device according to claim 1, wherein the decider decides whether or not to transfer data associated with the data ID based on information stored in the specified reference destination (using destination table to specify storage destination OR using reference table to determine storage destination based on type) (paragraphs 68-70 and 75).

With respect to claim 4, Tanaka teaches the gateway device according to claim 1, wherein the decider derives at least a first index and a second index as the plurality of indices (paragraph 53), 
wherein the decider specifies any of a plurality of tables included in the reference table based on the first index (paragraphs 53 and 65), and 
wherein the decider specifies one or a plurality of values indicated by the second index from each value stored in a specified table, and decides a processing content to be executed based on a specified value (paragraphs 53 and 65).

With respect to claim 5, Tanaka teaches the gateway device according to claim 4, wherein the decider sets a quotient and a remainder obtained by dividing the data ID by a predetermined constant as the first index and the second index, respectively (paragraph 64).

With respect to claim 6, Tanaka teaches the gateway device according to claim 5, wherein the predetermined constant matches an address allocation unit in the storage (paragraphs 44 and 51).

With respect to claim 8, Tanaka teaches a non-transitory computer-readable medium storing a data structure of data referred to by an in-vehicle gateway device (paragraph 6), the data structure comprising: 
a plurality of tables storing each value indicating a processing content (paragraphs 53 and 65), 
wherein the gateway device derives a plurality of indices including a first index and a second index from a data ID associated with the data (paragraphs 53 and 65), 
wherein the gateway device specifies any of the plurality of tables based on the first index (paragraph 53), and 
wherein the gateway device specifies a value indicated by the second index from each value stored in a specified table, and decides a processing content to be executed based on a specified value (paragraphs 68-70 and 75).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Arai (US 2020/0034140 A1).

With respect to claim 3, Tanaka teaches claim 2.
Tanaka does not explicitly wherein the decider decides a data length of data associated with the data ID based on information stored in the specified reference destination, and decides whether or not to transfer the data according to the decided data length.
Arai teaches wherein the decider decides a data length of data associated with the data ID based on information stored in the specified reference destination, and decides whether or not to transfer the data according to the decided data length (paragraphs 107-109).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the decider of Tanaka to be based on data length as taught by Arai to ensure there is enough storage space before transferring additional data.  A person having ordinary skill in the art would be motivated to make this combination because Tanaka decides whether and where to store data based on data type, and thus it would be obvious to decide based on a different data attribute such as data size.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kurita (US 2019/0384771 A1).

With respect to claim 7, Tanaka teaches the gateway device according to claim 1, wherein the decider includes a reception time information recorder configured to record reception time information indicating a time at which data is received (paragraphs 17 and 46), and 
wherein if information stored in a reference destination specified using a data ID associated with received data indicates necessity of cycle monitoring for the data, the reception time information recorder records reception time information of the data having been received (paragraph 17).
Tanaka does not explicitly teach a reception cycle abnormality determiner and wherein the reception cycle abnormality determiner determines presence or absence of an abnormality of reception cycle of the data based on past reception time information and current reception time information recorded by the reception time information recorder.
Kurita teaches a reception cycle abnormality determiner and wherein the reception cycle abnormality determiner determines presence or absence of an abnormality of reception cycle of the data based on past reception time information and current reception time information recorded by the reception time information recorder (paragraphs 121-125).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the decider of Tanaka to include a reception cycle abnormality determiner as taught by Kurita to enable detection of abnormalities, and aid in preventing hacking, corruption or damage to devices.  A person having ordinary skill in the art would have been motivated to make the modification because Tanaka teaches notifying users of abnormalities in the vehicle, and thus requires detection of abnormalities.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        September 29, 2022